Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered January 14, 2005. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Green, JJ.